department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br02 postf-151683-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel cc lm ctm la from subject valerie mark lippe senior technical reviewer cc intl br02 request for chief_counsel_advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend dp corp corp corp corp corp corp corp corp corp corp corp continent continent continent region country a postf-151683-01 country b country c country d country e country f country g division i sec_1 i sec_2 i sec_3 product x product y product z reporting unit reporting unit reporting unit reporting unit vp year year year year issues whether corp 1’s sales income is foreign_base_company_sales_income can be divided into the following issues whether sec_954 of the internal_revenue_code applies to purchases of raw materials and sales of finished product whether the branch_rule of sec_954 would apply to treat corp 1's sales income as foreign_base_company_sales_income even if corp were able to satisfy the manufacturing exception whether corp satisfies the manufacturing exception of sec_1_954-3 a whether corp satisfies the manufacturing exception because corp through its own activities can be considered to have manufactured the goods it sold postf-151683-01 b whether corp can satisfy the manufacturing exception by attributing to itself the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate i whether the code or regulations provide an independent basis for attributing contract manufacturing activities to a controlled_foreign_corporation cfc ii whether revrul_97_48 permits the attribution of the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate under the principles of revrul_75_7 for the years at issue a whether for pre-1997 tax years revrul_97_48 permits the attribution of the activities of a contact manufacturer without the requirement to apply the branch_rule b whether corp satisfies the factors set forth in revrul_75_7 which allow for the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate to be attributed to corp iii whether corp satisfies the manufacturing exception because an agency theory provides support for attributing contract manufacturing activities to a cfc under sec_954 iv whether corp satisfies the manufacturing exception because case law provides a basis for attributing contract manufacturing activities to a cfc under sec_954 conclusions corp generated foreign_base_company_sales_income through its sales activities corp a country a cfc sold goods manufactured outside of country a to related corporations for use outside of country a that corp purchased raw materials and sold finished product will not prevent corp 1’s sale income from being treated as foreign_base_company_sales_income except to the extent corp is considered to be the postf-151683-01 manufacturer of the goods it sold for purposes of the manufacturing exception of sec_1_954-3 from the facts you have provided it appears that even if corp satisfies the manufacturing exception corp would have foreign_base_company_sales_income under the branch_rule even if the branch_rule does not apply to treat corp 1's sales income as fbcsi corp 1's sales income is nevertheless foreign_base_company_sales_income because it falls within the definition contained in sec_954 and the manufacturing exception does not apply a corp on its own cannot be considered the manufacturer of the goods it sold corp was engaged in marketing and sales activities corp also provided certain administrative services to its parent marketing sales and administrative activities do not constitute manufacture b corp cannot be considered the manufacturer of the goods it sold based upon any theory of attribution i the code and regulations do not separately support any theory of attribution ii a for the pre-1997 years at issue revrul_97_48 permits corp to apply revrul_75_7 to determine whether attribution of contract manufacturing activities is appropriate provided corp treats the attributed manufacturing activities as its branch for purposes of the branch_rule of sec_954 ii b corp fails to qualify for attribution under revrul_75_7 for the years in issue with respect to goods produced by the consignment manufacturing affiliates or by the manufacturing oversight affiliate using unrelated country f manufacturers corp failed to exert control_over the manufacturing process nor did it maintain control_over the quality of goods manufactured further corp had no appreciable risk of loss in connection with the manufacturing operations iii corp cannot be considered the manufacturer of the goods produced by the consignment manufacturing postf-151683-01 affiliates or the manufacturing oversight affiliate under an agency theory iv case law relating to contract manufacturing does not apply in the subpart_f context even if it were to apply it would not support attribution of the activities of the contract manufacturers to corp facts dp is the domestic parent of a number of wholly-owned domestic and foreign subsidiaries including corp a country a corporation and a cfc under sec_957 corp was created in year as dp’s continent headquarters the amount of subpart_f_income attributable to corp that dp reported on its federal tax returns for year year and year did not include certain_sales income of corp dp takes the position that this sales income is excluded from subpart_f_income under the manufacturing exception in sec_1 a dp is in the business of manufacturing distributing and selling product x and other similar products the majority of dp’s design work is done in the united_states product x is manufactured in countries c through f for ultimate sale and use throughout the world approximately of dp’s products are manufactured in company-owned manufacturing facilities located outside of the united_states the dp products sold by corp generally are manufactured through one of the following four types of corporations wholly owned directly or indirectly by dp the manufacturing affiliates the consignment manufacturing affiliates the manufacturing oversight affiliates or the sourcing affiliates the manufacturing affiliates and the consignment manufacturing affiliates own and operate manufacturing facilities manufacturing affiliates operate under a manufacturing contract they own the raw materials and finished goods until the goods are sold to affiliates by contrast consignment manufacturing affiliates do not own the raw materials or finished goods they produce rather raw materials are consigned to them and they receive a fee for the work they perform the sole manufacturing oversight affiliate corp does not own the factories where the goods are produced instead it receives a fee for supervising the manufacturing activities of two unrelated contract manufacturers located in country f the sourcing affiliates outsource the manufacture of finished products to third party vendors the remainder of the taxpayer’s product is manufactured by third-party vendors we note that the ownership of the raw materials is a fact that is in dispute see infra p postf-151683-01 since both the manufacturing affiliates and the sourcing affiliates sell finished products to corp and corp reports this income as subpart_f_income none of the issues you have asked us to address apply to corp 1’s income from the sale of these products therefore this memorandum will address only the income of corp derived from the sale of products manufactured by the consignment manufacturing affiliates and the manufacturing oversight affiliate operations of corp and its reporting units corp operates under a headquarters services agreement with dp pursuant to this agreement dp engages corp to provide specified sales support finance and administrative services for dp since year corp has had four reporting units reporting unit sec_1 through reporting unit reporting unit is located in country a and sells finished products directly to continent continent and region customers who are located in countries that do not have a dp sales affiliate to the extent that these sales are of goods purchased from related parties for ultimate use outside of country a they are reported as foreign_base_company_sales_income by corp sales of goods purchased from related parties for use in country a are not reported as foreign_base_company_sales_income on corp 1’s year tax_return corp began to include as its principal business activity the manufacturing of product x in addition to the distribution of product x reporting unit reporting unit also located in country a performs licensing banking and regional headquarters functions corp owns the non-u s product rights to various dp trademarks characters and other_property corp licenses the rights directly to unrelated parties for use in connection with sales in continent and other non-u s markets the banking or treasury function provides cash management services for all dp affiliates outside the united_states income generated by the banking or treasury function is reported as subpart_f_income in your request you have indicated that the resulting licensing income is not reported as subpart_f_income by corp further factual development may be necessary to determine whether corp correctly treated the licensing income as non- subpart_f_income we are available to provide you with any needed assistance in developing this issue postf-151683-01 reporting unit also includes certain aspects of the continent marketing function such as product information systems product planning logistics marketing finance and accounting corp has developed and implemented plans for centralization of key activities including information systems product planning and inventory management corp utilizes an extensive information system that begins with market demand and ends with factory raw material orders information flows through three information systems marketing personnel from corp input orders into i sec_1 which forecasts product sales the i sec_1 system feeds into i sec_2 which drives the production schedule information in i sec_2 feeds into i sec_3 which provides information to factories regarding the quantity of raw materials necessary to produce the finished products demanded by the markets corp 1’s marketing personnel can affect and stop production by lowering the demand for a finished product factory personnel in manufacturing affiliates can affect and stop production for quality control reasons or due to mechanical and or labor problems at the manufacturing plant reporting unit reporting unit is a division of corp located in country b reporting unit 3’s offices are co-located with two of the manufacturing affiliates reporting unit 3’s function includes tooling administration paying for insurance on inventory raw material sourcing approval financial reporting and administration for corp and product flow and customs compliance for all of dp’s overseas operations in addition to its other employees reporting unit 3's offices are staffed by the vice president and regional controller of corp as well as clerks who are not employees of corp but rather of other dp subsidiaries these clerks perform the paperwork required to carry out reporting unit 3's functions including its accounting functions all of dp’s overseas sales flow through reporting unit except for direct sales to unrelated third parties by the manufacturing affiliates all of reporting unit 3’s customers are dp affiliates reporting unit reports subpart_f_income from sales of finished products purchased from manufacturing affiliates sold for use outside the country a but does not report subpart_f_income from sales of finished goods from the consignment manufacturing affiliates sales of finished goods from consignment manufacturing affiliates represent approximately of corp 1’s sales reporting unit reports certain activities as corp 1’s manufacturing and product development activities in country b however these activities were performed by employees of other affiliates and the costs were charged back to corp postf-151683-01 reporting unit 3’s accounting function generates inter-company invoices for all sales including sales from reporting unit to reporting unit division a division of dp and emerging market sales affiliates sales from reporting unit to sales affiliates in country g and continent and sales from division to u s sales affiliates the accounting function also generates invoices purchase orders and other documents for the purchase of tooling from tooling manufactures leasing of tooling from corp to corp leasing of tooling from corp charge back of certain expenses_incurred by related parties on behalf of reporting unit such as costs incurred by corp and its reporting units as well as the purchases of raw materials by corp and the consignment manufacturing affiliates fees due the consignment manufacturing affiliates and the fees due to corp reporting unit 3’s accounting function also handles the tooling administration and expatriate support functions reporting unit 3’s accounting activities are carried out by at least one corp employee and clerks who are not employees of reporting unit but rather are employees of related corporations as explained in more detail later in this memorandum in year reporting unit held title to the tooling used by the affiliated manufacturers to manufacture product x at the beginning of year corp sold its tooling to corp a country a subsidiary of dp reporting unit administers expatriate support in continent and is in charge of expatriate human resources for reasons related to pensions social_security and stock_options the payroll for expatriates is located at dp’s u s headquarters and is charged back to reporting unit reporting unit administers customs compliance reporting unit claims all raw materials and finished products flow through reporting unit to centralize product flow into one entity for the purpose of simplifying and facilitating customs compliance dp has an umbrella insurance_policy that covers all of dp’s inventory the portion of dp’s umbrella policy which is related to reporting unit 3's inventory is charged back to reporting unit raw material sources must be approved by reporting unit to minimize raw material inventory manufacturing plants generate reports regarding inventory levels that are reviewed by vp reporting unit ha sec_39 personnel who have information systems administration responsibilities for corp reporting unit 3's interactions with marketing personnel in country a is part of the information systems’ interface reporting unit minimally interfaces with i sec_3 reporting unit requires extra approval for purchases greater than dollar_figure reporting unit generates monthly postf-151683-01 financial reports for itself and reporting unit which are sent to corp 1’s headquarters in country a for consolidation reporting unit reporting unit was set up to track corp 1’s responsibilities regarding the cost sharing_agreement corp entered into with dp on january year under the agreement dp and corp share all product development costs reporting unit reports corp 1’s costs and profits resulting from corp 1’s cost sharing_agreement with dp reporting unit has no direct employees so it incurs no design and development costs directly under the agreement dp transferred to corp the non-u s intangible_property rights to all products developed or marketed by dp after january year pursuant to the agreement corp has the right to manufacture distribute license modify and create derivative works from or otherwise exercise rights with respect to such products so they may be delivered to corp 1’s customers to compensate dp for_the_use_of property rights which existed before january year corp pays a royalty to dp based on product sales reporting unit generates income for purposes of intra-company accounting when it purchases goods from reporting unit at cost plus a fixed percentage and then sells those goods to country g and continent sales affiliates reporting unit reports foreign_base_company_sales_income for profits earned from the sale of products which corp purchased from manufacturing affiliates and sold for ultimate use outside of country a consignment manufacturing affiliates all consignment manufacturing affiliates are wholly-owned subsidiaries of dp and have manufacturing plants located in the countries of their incorporation they include corp and corp country c corporations corp and corp country d corporations and corp a country e corporation the consignment manufacturing affiliates operate under a contract manufacturing agreement with corp the consignment manufacturing affiliates also provide general accounting and bookkeeping services related to the manufacturing operations the consignment manufacturing affiliates employ the personnel that operate their factories certain raw materials are purchased by the consignment manufacturing affiliates and the costs are charged back to corp all other raw materials are purchased by the consignment manufacturing affiliates acting as either a disclosed or undisclosed agent of corp or on corp 1’s behalf if the raw materials are purchased in the name of the consignment manufacturer it conveys title to corp once the materials are received so corp holds title to the products throughout the manufacturing process raw material purchases are made only from an approved suppliers list which is updated annually purchases in excess of dollar_figure require approval by vp a vice president and regional controller of corp who is a reporting unit employee the consignment manufacturing affiliates charge corp postf-151683-01 a processing fee and issue an invoice with each product shipment corp guarantees the consignment manufacturing affiliates a profit the manufacturing oversight affiliate corp a wholly-owned subsidiary of dp incorporated in country b is the sole manufacturing oversight affiliate corp oversees the manufacture of product y and product z corp has a country b business license and files a country b tax_return under corp 2’s agreement with corp corp primarily engages in manufacturing oversight and administration corp does not own a manufacturing plant the manufacturing takes place in two factories in country f overseen by corp under an agreement between corp and the local_government in country f under this agreement corp provides capital equipment for product manufacture raw materials and component parts tooling and fixtures and technical and professional support the country f local_government partner provides factory buildings direct labor and operational management corp pays the country f partner a process fee based on labor hours incurred corp is not a legal entity in country f and does not pay tax in country f corp and corp also have a services agreement under which corp agrees to provide overall support for foreign manufacturing operations pursuant to the agreement corp performs the following functions human resources and administration finance materials procurement planning and scheduling warehousing logistics customs quality control and assurance production and manufacturing engineering overall plant management coordination of plant activities monitoring of plant capacities inventory management and control and textile sourcing corp personnel travel to country f weekly to perform manufacturing oversight functions corp performs these functions with staff in country b and staff located in country f corp has the right to interview newcomers to the factory and to fire country f personnel however corp generally follows the suggestions of the country f partners in personnel matters although corp purchases most of the raw material used in the manufacturing process in corp 2’s own name corp maintains that it purchases those raw materials on behalf of corp upon receipt of the raw material title is transferred to corp corp holds title to the raw materials and work-in-progress throughout the manufacturing process in year reporting unit and in year sec_2 through corp leased tooling to the plants in country f the factories’ costs from leasing the tooling was reimbursed by corp as a component of the processing fee under its agreement with corp corp receives a manufacturing fee of cost plu sec_5 under this agreement corp invoices corp for raw material_costs postf-151683-01 and other costs processing fees are invoiced with each product shipment corp claims that it rather than corp carries all the risk for the raw materials corp utilizes i sec_2 and i sec_3 corp also uses a information subsystem that complements i sec_3 corp ships the finished products to dp’s distribution centers the final products are sold to and charged back to corp the marketing department of corp can use i sec_1 to stop production by decreasing demand of the product in question corp can use the information systems to stop production for quality or labor problems vp the employee of corp 1's reporting unit is informed about corp 2's operations from quarterly and monthly financial reviews tooling leasing and ownership prior to year corp a wholly-owned subsidiary of dp owned tooling used by most of dp’s manufacturing affiliates to manufacture product x in year corp was liquidated into corp and the tooling became an asset of reporting unit in year corp did not charge its affiliated manufacturers for use of its tooling because the affiliated manufacturers were manufacturing goods for corp under agreements pursuant to which corp guaranteed a profit based on their costs pursuant to an agreement effective january year corp sold its tooling to corp a country a wholly-owned subsidiary of dp in exchange for a non-interest bearing note repayable at the option of corp beginning in year corp began charging for_the_use_of the tooling the effect of the change in ownership of the tooling was an increase in costs of goods sold by corp in year sec_2 and corp leased tooling to the consignment manufacturing affiliates and to the factories located in country f for which corp performed its oversight function machinery ownership the consignment manufacturing affiliates own the machinery used at their plants corp owns the machinery used by the plants located in country f product flow for year sec_1 through finished goods were held at the manufacturing plants until they were ready for shipment usually within a day or so the goods were then shipped to the sales affiliates’ warehouses and then on to customers on the few a determination should be made as to whether corp 9’s income from renting its tooling is foreign_personal_holding_company_income postf-151683-01 occasions when goods were shipped directly from the manufacturing plants to customers the customer took title to the goods at the plant with respect to the transfer of title the field and the taxpayer disagree on who held title to the raw materials work-in-progress wip and finished goods manufactured by the consignment manufacturing affiliates and manufacturing oversight affiliate the taxpayer claims that corp held title to the raw materials wip and therefore the finished goods the field is not in agreement with this assertion the field’s view is that the title to the raw materials wip and the finished goods were held by consignment manufacturing affiliates until title of the finished goods was transferred to corp law and analysis in general if a foreign_corporation is a cfc for an uninterrupted period of at least days during any_tax year every person who is a united_states_shareholder of the foreign_corporation must include in his gross_income his pro_rata share of the corporation’s subpart_f_income for that year sec_951 subpart_f_income includes foreign_base_company_income sec_952 foreign_base_company_income includes foreign_base_company_sales_income sec_954 the income of a cfc is not foreign_base_company_sales_income fbcsi unless each of the following requirements set forth in sec_954 is present the income is earned from purchasing personal_property from or on behalf of or selling personal_property to or on behalf of a related_person the property that is purchased or sold is manufactured outside the cfc’s country of incorporation and the property is sold or purchased for use outside the cfc’s country of incorporation income that otherwise falls within the definition of fbcsi however may be excluded from fbcsi under the manufacturing exception contained in sec_1_954-3 if the cfc manufactures the product that it sells the manufacturing exception is limited by the branch_rule of sec_954 under the branch_rule if the cfc carries on manufacturing or sales through a branch located outside its country of incorporation and the carrying out of those activities though the branch has substantially the same tax effect as if the branch were a wholly-owned subsidiary of the cfc determined based on a tax_rate 4see infra p postf-151683-01 comparison test the branch is treated as a subsidiary of the cfc and its income is fbcsi your summary of the facts indicates that the field and the taxpayer are not in agreement about whether corp took title to the raw materials or only took title to the finished goods the issues you have asked us to address regarding the application of the manufacturing exception would be relevant only if corp purchased raw materials and sold finished products because the manufacturing exception does not apply where the cfc sells the same product that it purchases see sec_1_954-3 if the manufacturing exception does not apply the sales income of corp that is at issue clearly would be fbcsi therefore we will assume for purposes of this memorandum that corp owned the raw materials throughout the manufacturing process we are available however to provide you further assistance should this fact change corp purchased raw materials from unrelated parties and sold the finished product which was manufactured outside of country a to related parties for use outside of country a corp takes the position that its income from the sale of the finished product is not fbcsi because the manufacturing exception applies and the branch_rule does not apply issue whether sec_954 applies to purchases of raw material and sales of finished products sec_954 provides that the purchase of personal_property from a related_person and its sale to any person generates foreign_base_company_sales_income when the property that is purchased is manufactured and sold for use outside the country of incorporation of the cfc sec_954 the statute uses the term personal_property without distinguishing between raw materials and finished product the legislative_history of subpart_f suggests that income from the purchase of raw materials and the sale of a finished product will fall within the definition of fbcsi except to the extent that the cfc is the entity that transforms the raw materials into a finished product the senate committee on finance has stated the foreign_base_company_sales_income referred to here means income from the purchase and sale of property without any appreciable value being added to the product by the selling corporation this does not for example include cases where any significant amount of manufacturing major assembling or construction activity is carried on with respect to the product by the selling corporation postf-151683-01 s rep no 87th cong 2d sess emphasis added the legislative_history suggests that purchases of raw materials and sales of finished products will constitute fbcsi when the selling corporation in this case corp fails to manufacture the finished product the manufacturing exception contained in sec_1_954-3 based on this legislative_history carves out sales income derived from purchases of raw materials and sales of finished products from fbcsi only to the extent the cfc qualifies as a manufacturer thus although the statute and the regulations thereunder as well as the legislative_history do not explicitly mention raw materials with respect to the manufacturing process it appears that the use of the language personal_property includes raw materials the legislative_history and the regulations envision that in certain cases personal_property that is purchased by the cfc will undergo a process that transforms it into a finished product therefore it seems clear that sec_954 applies to the purchase of raw materials and sales of finished products issue whether corp 1's sales income is fbcsi after application of the branch_rule of sec_954 the activities necessary to manufacture product x take place outside country a corp 1's country of incorporation if corp can satisfy the manufacturing exception either directly or through attribution activities conducted or deemed conducted by corp in those countries will be sufficient to treat corp as carrying on those manufacturing activities through a branch_or_similar_establishment for purposes of the branch_rule of sec_954 because the branch_rule may treat corp 1's sales income as fbcsi even if the manufacturing exception applies it is appropriate to first analyze the application of the branch_rule if the branch_rule applied to corp 1's manufacturing activities carried on through a branch_or_similar_establishment outside its country of incorporation these manufacturing activities would be treated as subsidiaries of corp and corp would be treated as selling on their behalf therefore corp 1's income from selling products manufactured either directly or through attribution outside its country of incorporation would be treated as fbcsi assuming the other requirements of sec_954 were satisfied the branch_rule provides if a controlled_foreign_corporation carries on manufacturing activities by or through a branch_or_similar_establishment located outside the country under the laws of which such corporation is created or postf-151683-01 organized and the use of the branch_or_similar_establishment for such activities with respect to personal_property purchased or sold by or through the remainder of the controlled_foreign_corporation has substantially the same tax effect as if the branch_or_similar_establishment were a wholly-owned subsidiary_corporation of such controlled_foreign_corporation the branch_or_similar_establishment and the remainder of the controlled_foreign_corporation will be treated as separate corporations for purposes of determining foreign_base_company_sales_income of such corporation sec_1_954-3 the use of a branch_or_similar_establishment will be treated as having substantially the same tax effect as if it were a wholly-owned subsidiary_corporation of the cfc if the income allocated to the remainder of the cfc is taxed at an effective rate_of_tax that is less than percent of and at least percentage points less than the effective rate_of_tax which would apply to the income under the laws of the country in which the branch_or_similar_establishment is located if the entire income of the cfc were considered derived from sources within that country through a permanent_establishment by a corporation organized in that country sec_1_954-3 it must be determined whether corp 1’s deemed branches have substantially the same tax effect as if these branches were wholly-owned subsidiaries of corp to make this determination a comparison of corp 1’s effective rate_of_tax paid on its sales income to the effective rate_of_tax it would pay if incorporated in each country in which a deemed branch of corp operates must be made in your request you provided figures for the effective rate_of_tax imposed on corp 1's sales income and the corporate tax_rate for various other countries in which corp has relationships with contract manufacturers assuming your figures are correct if the effective rate_of_tax imposed on this sales income is less than of or at least percentage points less than the effective rate_of_tax that would be imposed on this income if corp were incorporated in the country where the deemed branch operates then that deemed branch would be treated as a wholly- owned subsidiary of corp based on your figures an effective rate_of_tax of and for year year and year respectively was imposed on corp 1's sales income you state the corporate tax rate5 in country f i sec_33 in it must be noted that the corporate tax_rate and the effective rate_of_tax are not the same the effective_tax_rate determined as the ratio of the foreign tax paid to net_income takes into account both the tax_rate and the tax_base to determine the hypothetical_effective_tax_rate paid in a country the possibility that a taxpayer may separately be able to negotiate a lower rate_of_tax with the government of that country is not taken into account for the purpose of this calculation we are assuming the postf-151683-01 country c in country e and in country d the effective rate_of_tax imposed on corp 1’s sales income for the years in question is more than percentage points less than the lowest tax_rate given country c furthermore the effective rate_of_tax imposed on corp 1’s sales income for the years at issue is clearly less than the rate_of_tax for the countries sampled as a result the income earned from the sale of the products manufactured by corp 1’s contract manufacturers would be fbcsi under the branch_rule issue whether corp satisfies the manufacturing exception of sec_1_954-3 if after further factual development it is determined that the branch_rule does not apply to treat corp 1's sales income as fbcsi it will be necessary to determine whether corp 1's sales income is excluded from fbcsi under the manufacturing exception issue a whether corp satisfies the manufacturing exception because corp through its own activities can be considered to be manufacturing the goods it sold the taxpayer contends that the activities of corp including its four reporting units constituted the manufacture of goods however an examination of corp 1's activities indicates that although these activities were integral to dp’s overall business operations corp was not directly engaged in manufacturing corp directly performed sales and marketing activities and under its headquarters services agreement with dp provided sales support finance and administrative services for dp reporting unit performed only selling activities for products manufactured by related parties reporting unit performed licensing banking and regional headquarters functions corp owned non-u s product rights to various dp trademarks characters and other_property and licensed these rights to unrelated parties for use in connection with sales in continent and other non-u s markets in addition reporting unit developed and implemented plans for centralization of key activities including information systems product planning and inventory management the information systems allowed reporting unit 2's marketing department to track orders and indirectly influence the level of manufacturing production through the number of orders it input into the system while corp 1’s corporate tax_rate and the effective rate_of_tax are equal further factual development is needed to verify this assumption postf-151683-01 marketing department drove the production schedule for the goods corp sold it did not itself manufacture the products reporting unit provided tooling administration expatriate support information systems administration raw material sourcing approval financial reporting and administration for corp and product flow and customs compliance for all of dp’s overseas operations nearly all of dp’s overseas sales flowed through reporting unit reporting unit reported certain activities as corp 1's manufacturing and product development activities in country b yet these activities were performed by employees of other affiliates and the costs were charged back to corp reporting unit owned tooling that was physically located at manufacturing plants for only one of the three years at issue in the context of sec_936 mere ownership of equipment did not constitute the active_conduct of a manufacturing business see medchem p r inc v commissioner t c no no no u s tax ct lexi sec_26 at u s tax ct date reporting unit was set up to track corp 1’s responsibilities regarding the cost sharing_agreement corp entered into with dp under which corp and dp shared all product development costs the agreement transferred to corp the non-u s intangible_property rights to all products developed or marketed by dp after january year under the agreement corp had the right to manufacture distribute license modify and create derivative works from or otherwise exercise rights with respect to such products so the goods could be delivered to customers within corp 1’s market area reporting unit however had no direct employees so it could not itself perform manufacturing activities further it incurred no design and development costs directly upon reviewing the activities of corp it is clear that corp 1's reporting units viewed separately or corp viewed as a whole failed to manufacture product x prior to its sale by corp none of the separate activities performed by corp or its reporting divisions amounted to the transformation of raw materials into a finished product corp 1’s activities taken as a whole constitute nothing more than marketing sales and the provision of administrative services issue b whether corp can satisfy the manufacturing exception by attributing to itself the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate reporting unit 3’s ownership of tooling during year may support the existence of a branch see discussion of the branch_rule supra pp postf-151683-01 you have asked whether corp can satisfy the manufacturing exception of sec_1_954-3 by attributing to it the manufacturing functions of third party contract manufacturers issue b i whether the code or regulations provide an independent basis for attributing contract manufacturing activities to a cfc there is no specific authority under the code or regulations for attributing the activities of a contract manufacturer to the cfc that hires it as noted previously the legislative_history of subpart_f lends support to the proposition that the cfc itself must engage in manufacture to come within the manufacturing exception the regulations under sec_954 conform to this legislative_history the regulations state foreign_base_company_sales_income does not include income of a controlled_foreign_corporation derived in connection with the sale of personal_property manufactured by such corporation in whole or in part from personal_property which it has purchased a foreign_corporation will be considered to have manufactured personal_property which it sells if the property sold is in effect not the property which it purchased sec_1_954-3 emphasis added the first sentence makes clear that it is the cfc who must perform the manufacturing activities but that some or all of the components it uses may be purchased the second sentence describes the level of transformation that must take place before the property will be considered to be manufactured the language by such corporation and the references to the property the cfc purchased limit the manufacturing exception to a cfc that performs the manufacturing activities issue b ii a whether revrul_97_48 permits the attribution of the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate without the requirement to apply the branch_rule the only formal guidance issued by the service that specifically allowed attribution of contract manufacturing activities to a cfc was revrul_75_7 1975_1_cb_244 which was revoked by revrul_97_48 1997_2_cb_89 revrul_97_48 announced that the service would not allow the activities of a contract manufacturer to be attributed to a cfc for purposes of either sec_954 or sec_954 because of the decisions in 95_tc_348 and 95_tc_579 postf-151683-01 nonetheless revrul_97_48 allowed revrul_75_7 to be applied retroactively to pre-1997 tax years if the taxpayer agreed to treat the contract manufacturing activities as being preformed through a branch_or_similar_establishment of the cfc for purposes of the branch_rule of sec_954 the application of the branch_rule in this situation is warranted to prevent taxpayers from escaping the application of the branch_rule simply by entering into a contract manufacturing arrangement therefore any attribution of the activities of a contract manufacturer to a cfc must be linked to the application of the branch_rule the tax years at issue are pre-1997 tax years accordingly under revrul_97_48 corp will be permitted to rely on the provisions of revrul_75_7 including both the attribution principles and the application of the branch_rule of sec_954 therefore you should determine whether the branch_rule would treat corp 1’s sales income as fbcsi see the discussion of the branch_rule supra pp issue b ii b whether corp satisfies the factors set forth in revrul_75_ which allow for the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate to be attributed to corp the facts of revrul_75_7 are as follows x a cfc incorporated in country m purchased metal ore concentrate in the united_states and canada from related_persons conversion of the ore concentrate into a ferroalloy was accomplished pursuant to an arm’s length contract by y an unrelated foreign_corporation incorporated in country o x paid y a conversion fee the ore concentrate before and during processing and the finished product remained the sole property of x at all times x purchased all raw materials necessary for the processing operation and bore the risk of loss x maintained complete control of the quality and quantity of the product x was responsible for the negotiation and consummation of the finished product y’s only interest in the entire transaction was the fee paid_by x for the conversion of the ore the effective_tax_rate in country m wa sec_46 while the effective_tax_rate in country o wa sec_38 the factors favoring attribution in revrul_75_7 were that the cfc entered into an arm’s length contract with the unrelated contract manufacturer the manufacturing process was intricate and involved highly skilled labor working in accordance with scientific controls the contract manufacturer’s plant was one of the few in the world equipped to accomplish the task the contract manufacturer had no present or future plans to have an affiliation with the cfc other than through the contractual obligation arising under the arm’s length contract the contract manufacturer received a conversion fee rather than a share of the profits the raw materials remained the sole property of the cfc at all times the cfc alone purchased the raw materials needed to manufacture the product the cfc postf-151683-01 bore the risk of loss at all times in connection with the operation the cfc controlled the time and quantity of production the cfc controlled the quality of the product by requiring the contract manufacturer to use such processes as were directed by the cfc the cfc could when necessary send engineers or technicians to the contract manufacturer’s plant to inspect correct or advise with respect to the processing operation negotiation and consummation of the sale of the finished product were solely the responsibility of the cfc and the finished product was sold to unrelated parties based on these facts revrul_75_7 held that the activities of y the contract manufacturer could be attributed to x for purposes of the manufacturing exception further the ruling held that although the contract manufacturing activities would be treated as performed through a branch of x for purposes of the branch_rule the branch_rule in this case did not apply based on the application of the effective_tax_rate test contained in sec_1 b application of revrul_75_7 test to the consignment manufacturing affiliates when applying rev_rul to the facts of this case corp satisfies only two of the thirteen factors favoring attribution discussed above of the remaining factors ten clearly do not support attribution of the activities of the consignment manufacturing affiliates to corp and one requires further factual development as in revrul_75_7 corp controlled the time and quantity of production and the interest of the consignment manufacturing affiliates appears to be limited to a conversion or processing fee however due to the brother-sister relationship between corp and its consignment manufacturing affiliates an inquiry should be made as to whether the consignment manufacturing affiliates received some other indirect fees or otherwise participated in the profits of this enterprise the issue of whether corp retained ownership of the raw materials wip and the finished product at all times requires further factual development corp 1’s chain of ownership of raw materials wip and the finished product is complicated and varies depending on the specific relationship with the third-party contract manufacturer as noted earlier it is assumed for purposes of this memorandum that corp owned the raw materials wip and finished products manufactured by corp 1’s consignment manufacturing affiliates we understand however that this fact is in dispute the remainder of the factors discussed in revrul_75_7 do not support a finding of attribution some of the factors favoring attribution in revrul_75_7 see supra p postf-151683-01 resulted from the cfc’s use of an unrelated contract manufacturer unlike revrul_75_7 this case involves contract manufacturers that are related to the cfc because related entities can be used in this context to separate sales and manufacturing activity to artificially lower the tax_rate on the sales income contrary to the purposes of the fbcsi provisions these transactions involving related contract manufacturers should receive greater scrutiny risk of loss another factor described in revrul_75_7 in this case can be divided into two components risk that property will not meet specifications and risk that manufactured products will not be sold economic risk upon review of the materials submitted with your request corp bore little of the risk corp did not bear the risk that the products would not meet its specifications according to the contract manufacturing agreements corp had the right to return products to its contract manufacturers if the products did not conform to corp 1's contract specifications further according to the agreement the consignment manufacturing affiliate was liable for any expenses_incurred by corp when returning defective products lastly under the agreement corp was not liable for costs or expenses_incurred by the consignment manufacturing affiliate that were due to the fault of the consignment manufacturing affiliate such as when the contract manufacturer supplied non-conforming goods thus corp did not bear the risk of receiving non-conforming goods corp did not bear any appreciable economic risk that products would not be sold under corp 1's integrated information and ordering systems products were ordered to be manufactured only when there was a customer for that product corp controlled the quantity of products to be ordered through the use of its computer systems if corp detected a drop in demand for a given product it could immediately stop production merely by reducing its sales forecasts created by corp 1’s i sec_1 and i sec_2 computer systems as a result of corp 1’s integrated ordering and sales system which affected production schedules corp would rarely have products on hand that could not be sold corp does not appear to have controlled the quality of the products produced by the consignment manufacturing affiliates although corp was contractually granted the right to control quality of the finished product it appears to have failed to exercise this control the information you have submitted provides no evidence that corp specified the processes to be used by the consignment manufacturing affiliates that corp personnel ever visited factories to inspect advise or perform other quality control activities or that corp even employed personnel qualified to perform such quality control activities however more information should be developed with respect to what if any quality control corp actually performed and whether any of its employees were qualified to perform such quality control postf-151683-01 attribution of the activities of the consignment manufacturing affiliates to corp under revrul_75_7 is not appropriate under these facts because corp did not satisfy most of the significant factors set forth in that revenue_ruling corp did not retain the risk of loss it did not control the quality of production by directing the consignment manufacturing affiliates about the processes to be used nor did it control the manufacturing process by sending personnel to inspect or advise further because corp and the consignment manufacturing affiliates were related entities their affiliation extended beyond the scope of the contract manufacturing agreements application of revrul_75_7 test to the manufacturing oversight affiliates the relationship between corp and corp the manufacturing oversight affiliate is different than corp 1’s relationship with its other contract manufacturers corp agreed to provide management oversight as well as to manufacture product x for corp corp did not own any manufacturing plants or factories but had agreements with unrelated contract manufacturers in country f to manufacture product x it appears that under the factors in rev_rul corp could be treated as the manufacturer of product x corp oversees the manufacture of product x in the factories located in country f by sending personnel to those factories to conduct oversight and technical support corp has control_over the workforce of those factories and has the right to stop production for quality or labor problems all of these factors tend to show that corp is doing more than merely acting as a middleman in arranging the sale of product x to corp revrul_75_7 however does not provide support for attributing the manufacturing and oversight activities of corp to corp corp continues to act in a sales and marketing capacity with respect to goods produced in country f in factories overseen by corp there is no evidence that corp sends its personnel to oversee production or perform quality control there is no evidence that corp bears the risk of loss from the manufacture of product x from those factories upon review of the factors required for attribution under revrul_75_7 there is no difference in the result when corp contracts with its consignment manufacturing affiliates directly and when corp contracts with corp to provide management oversight with respect to unrelated contract manufacturers in both situations corp is not participating in the manufacturing process but merely engaging in sales and marketing activities issue b iii whether the activities of the consignment manufacturing affiliates or the manufacturing oversight affiliate can be attributed to corp under an agency theory postf-151683-01 you have raised the issue of whether the activities of the consignment manufacturing affiliates or the manufacturing and oversight activities of corp may be attributed to corp under an agency theory agency is the fiduciary relation which results from the manifestation of consent by one person to another that the other shall act on his behalf and subject_to his control and consent by the other so to act restatement second of agency sec_1 one main principle of agency is that the principal has the right to control the conduct of the agent with respect to the matters entrusted to him id for purposes of your request we will assume an agency relationship exists between corp and its various contract manufacturers however more facts are needed to determine whether an agency relationship existed and if so the scope of the agency relationship the principal in an agency relationship need have no active involvement in the activities conducted by its agent thus attribution of manufacturing activities based solely on agency would create a result contrary to the purposes of subpart_f subpart_f is aimed at income of a selling subsidiary whether acting as principal or agent which has been separated from manufacturing activities of a related corporation merely to obtain a lower rate_of_tax for the sales income s rep no 87th cong 2d sess if a cfc could satisfy the manufacturing exception by merely hiring an agent to perform manufacturing or manufacturing oversight activities on its behalf without any active involvement on its own such a cfc could easily use an agent to separate sales from manufacturing activity to obtain a lower rate_of_tax on the sales income therefore an agency theory alone is not a sufficient basis for attribution of manufacturing activities if an agency theory were determined to be a sufficient basis for attribution however such a theory would also support treating the activities of the agent as a branch_or_similar_establishment of the cfc for purposes of the branch_rule of sec_954 see 104_tc_535 u s permanent_establishment exists where agent is subject_to comprehensive control and does not bear entrepreneurial risk 23_tc_633 newsstand to which taxpayer’s cards were consigned was deemed to be an agent and therefore permanent_establishment of taxpayer for purposes of u s -canadian tax_treaty the branch_rule is discussed supra at pp issue b iv whether corp can be considered the manufacturer of the goods it sold under case law in certain cases courts have determined that a taxpayer manufactured a product when such a determination furthered the legislative purpose behind the statutory provision at issue those cases involved code sections outside of subpart postf-151683-01 f because the purposes of subpart_f differ from those of the statutes analyzed in those cases those cases do not provide support in the subpart_f context the recent decision of medchem p r inc v commissioner t c no no no u s tax ct lexi sec_26 t c date addressed contract manufacturing in the sec_936 context in medchem the taxpayer argued that it satisfied the active_conduct_of_a_trade_or_business requirement of the sec_936 because it manufactured a blood clotting agent in puerto rico in this case the taxpayer purchased from the seller the equipment and technology used to manufacture the product the taxpayer then entered into a contract with the seller under which the seller agreed to manufacture the blood clotting agent using its own labor and facilities and the taxpayer’s equipment technology and raw materials for a fee equal to the seller’s manufacturing costs plus percent throughout most of the relevant period the taxpayer had no employees taxpayer claimed it was involved in the active_conduct_of_a_trade_or_business in puerto rico because the clotting agent was manufactured in puerto rico and it was entitled to attribute the seller’s manufacturing activities to itself the court found that the taxpayer did not actively conduct a trade_or_business in puerto rico in that it did not participate regularly continually extensively and actively in the management and operation of a profit motivated activity in that possession medchem u s tax ct lexi sec_26 at the court stated that the services underlying a manufacturing contract may be imputed to a taxpayer only to the extent that the performance of those services is adequately supervised by the taxpayer’s own employees id at corp would fail to satisfy this adequate supervision standard because it did not perform any management oversight in any case the position of the medchem court that attribution may be appropriate under certain circumstances to determine whether a taxpayer is engaged in an active trade_or_business in a u s possession for purposes of sec_936 is not determinative of whether attribution is appropriate under subpart_f the medchem court reached its conclusion by examining the legislative purposes of sec_936 u s tax ct lexi sec_26 at to effectuate the purposes of subpart_f however attribution can be permitted only under circumstances that prevent a cfc from being used to separate sales activities from the manufacturing activities of a related corporation to obtain a lower rate_of_tax for the sales income revrul_75_7 addressed this issue by allowing attribution but applying the branch_rule to the attributed activities the medchem opinion provides no analysis that safeguards the purposes of subpart_f 114_tc_1 affirmed 273_f3d_875 9th cir addressed contract manufacturing in the sec_263a context in suzy’s zoo the taxpayer sold paper products on which were printed cartoon images designed by the taxpayer’s employees the issue in this case was whether the postf-151683-01 taxpayer was subject_to the uniform capitalization unicap_rules of sec_263a sec_263a contains a contract manufacturing provision that specifically provides that property produced under contract is considered produced by the party for whom the property is produced in this case suzy’s zoo subpart_f contains no similar provision this contract manufacturing rule_of sec_263a is essentially an anti-avoidance rule that treats taxpayers that have inventory goods produced for them the same as taxpayers that produce inventory for themselves for purposes of rules regarding the capitalization of indirect_costs nonetheless the court determined that the contract manufacturing rule_of sec_263a did not apply because of the nature of the taxpayer’s extensive involvement in the production of the product in suzy’s zoo the taxpayer argued it was a small reseller and thus not subject_to the unicap_rules because it did not engage in manufacturing or production with respect to its paper products but merely resold those products after buying them from third party independent printing companies id the tax_court disagreed concluding that suzy’s zoo was the only owner of the paper products up until the time the goods were sold to customers and thus the petitioner was the only producer of the paper goods id pincite the tax_court found that the printers’ act of reproducing the artist’s drawing onto greeting cards was only one small part of the manufacturing process that was mechanical in nature in that it involves little independence on the printers’ part and is subject_to petitioner’s control close scrutiny and approval id on appeal the ninth circuit affirmed the tax court’s decision 273_f3d_875 9th cir the ninth circuit noted that to effectuate the legislative purpose behind the unicap_rules a broad construction of the word produce is necessary id pincite consistent with this broad definition of produce the court held that the only requirement for being a producer under sec_263a is that the taxpayer be considered an owner of the property produced under federal_income_tax principles id pincite suzy’s zoo does not provide support for attribution in this case first in suzy’s zoo the ninth circuit determined that the art work performed by the taxpayer was the most important part of the production process id pincite further the taxpayer remained involved throughout the manufacturing process giving detailed specifications to the contractors about how the product was to be manufactured id in this case corp does not perform any of the steps necessary to manufacture product x nor was it actively involved in the manufacturing processes carried on by the contract manufacturers second the broad definition of term produce does not effectuate the purposes of subpart_f as noted above postf-151683-01 similarly other tax cases that attribute contract manufacturing activities to the taxpayer are not applicable for purposes of subpart_f due to the different legislative purposes of the statutes for example in 251_us_501 the issue before the court was whether the taxpayer was the manufacturer of artillery shells for purposes of an excise_tax on manufacturers when it utilized contract manufacturers to aid in the manufacture of the shells id the taxpayer in carbon steel co retained control of the manufacturing process and retained ownership of the materials work-in-progress and final product up until delivery to the customer id the court held that the taxpayer was properly taxed for having manufactured the shells because the word manufacture as used in the statute contemplated both a corporation manufacturing on its own as well as the use of third parties in the manufacturing process the court determined that a narrower interpretation of a manufacturer would have allowed the statute to be easily avoided id pincite see also 235_f2d_276 1st cir holding that a an excise_tax on the manufacturer or producer of cameras could be levied on a corporation that retained a third-party contract manufacturer that completely controlled the manufacturing process in the case of subpart_f however avoidance of the statute is made easier by a broad interpretation of manufacturing thus the interpretation of manufacturing for excise_tax purposes should not control for purposes of subpart_f case development hazards and other considerations postf-151683-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact this office at valerie mark lippe senior technical reviewer cc intl br02
